         Case 5:19-cv-01245-JKP-HJB Document 9 Filed 12/20/19 Page 1 of 5




                           UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                               SAN ANTONIO DIVISION

DARRYL O’BRIEN,                                  §
                                                 §
         Plaintiff,                              §
                                                 §
         v.                                      §                  CASE NO. 5:19-cv-01245
                                                 §
CLIENT SERVICES, INC.,                           §
                                                 §
         Defendant.                              §
                                                 §
                      DEFENDANT CLIENT SERVICES, INC.’S ANSWER

TO THE HONORABLE JUDGE OF SAID COURT:

         COMES NOW, Defendant Client Services, Inc. (“Defendant”) and files this Answer to

Plaintiff’s Complaint, and will show onto this Court as follows:

                                 NATURE OF THE ACTION

1.       Defendant admits that Plaintiff brings this action pursuant to the Fair Debt Collection

Practices Act, 15 U.S.C. § 1692 et seq. (“FDCPA”) and the Texas Debt Collection Act, Tex. Fin.

Code Ann. § 392 et seq. (“TDCA”). Defendant denies any FDCPA or TDCA violations occurred.

                                JURISDICTION AND VENUE

2.       Defendant lacks sufficient knowledge or information to form a belief as to the truth of

Paragraph 2; therefore, it denies the same.

3.       Defendant admits that at times it conducts business in the Western District of Texas.

Defendant lacks sufficient knowledge or information to form a belief as to the truth of the

remainder of Paragraph 3; therefore, it denies the same.




Defendant’s Answer                                                                    Page 1 of 5
176.0164 Answer
         Case 5:19-cv-01245-JKP-HJB Document 9 Filed 12/20/19 Page 2 of 5




                                               PARTIES

4.       Defendant admits that Plaintiff is a natural person. Defendant lacks sufficient knowledge

or information to form a belief as to the truth of the remainder of Paragraph 4; therefore, it denies

the same.

5.       Defendant admits that headquarter location information in Paragraph 5 is generally correct.

Defendant admits that at times it acts as a third-party debt collector and that at times it attempts to

collect consumer debts in the State of Texas. Defendant lacks sufficient knowledge or information

to form a belief as to the truth of the remainder of Paragraph 5; therefore, it denies the same.

                         FACTS SUPPORTING CAUSE OF ACTION

6.       Defendant lacks sufficient knowledge or information to form a belief as to the truth of

Paragraph 6; therefore, it denies the same.

7.       Defendant lacks sufficient knowledge or information to form a belief as to the truth of

Paragraph 7; therefore, it denies the same.

8.       Defendant admits it was assigned the obligation to collect as suggested.

9.       Defendant lacks sufficient knowledge or information to form a belief as to the truth of

Paragraph 9; therefore, it denies the same.

10.      Defendant denies Paragraph 10.

11.      Defendant denies Paragraph 11.

12.      Defendant lacks sufficient knowledge or information to form a belief as to the truth of

Paragraph 12; therefore, it denies the same.

                                              DAMAGES

13.      Defendant denies Paragraph 13.

14.      Defendant denies Paragraph 14.




Defendant’s Answer                                                                           Page 2 of 5
176.0164 Answer
         Case 5:19-cv-01245-JKP-HJB Document 9 Filed 12/20/19 Page 3 of 5




15.      Defendant denies Paragraph 15.

16.      Defendant lacks sufficient knowledge or information to form a belief as to the truth of

Paragraph 16; therefore, it denies the same.

                                               COUNT I

17.      Defendant reincorporates the preceding paragraphs as if fully set out herein.

18.      Defendant lacks sufficient knowledge or information to form a belief as to the truth of

Paragraph 18; therefore, it denies the same.

19.      Defendant lacks sufficient knowledge or information to form a belief as to the truth of

Paragraph 19; therefore, it denies the same.

20.      Defendant admits that at times it acts as a debt collector as defined by the FDCPA.

Defendant lacks sufficient knowledge or information to form a belief as to whether it acted as an

FDCPA-defined debt collector in this case.

21.      Defendant admits that at times it acts as a debt collector as defined by the FDCPA.

Defendant lacks sufficient knowledge or information to form a belief as to whether it acted as an

FDCPA-defined debt collector in this case.

22.      Defendant lacks sufficient knowledge or information to form a belief as to the truth of

Paragraph 22; therefore, it denies the same.

23.      Defendant lacks sufficient knowledge or information to form a belief as to the truth of

Paragraph 23; therefore, it denies the same.

24.      Defendant denies Paragraph 24.

25.      Defendant denies Paragraph 25.

26.      Defendant denies Paragraph 26.

27.      Defendant denies Paragraph 27.




Defendant’s Answer                                                                       Page 3 of 5
176.0164 Answer
         Case 5:19-cv-01245-JKP-HJB Document 9 Filed 12/20/19 Page 4 of 5




28.      Defendant denies Paragraph 28.

29.      Defendant denies Paragraph 29.

         Defendant denies Plaintiff’s prayer for relief and its subparts and denies Plaintiff is entitled

to any relief or damages.

                                              COUNT II

30.      Defendant reincorporates the preceding paragraphs as if fully set out herein.

31.      Defendant lacks sufficient knowledge or information to form a belief as to the truth of

Paragraph 31; therefore, it denies the same.

32.      Defendant lacks sufficient knowledge or information to form a belief as to the truth of

Paragraph 32; therefore, it denies the same.

33.      Defendant admits that at times it acts as a debt collector as defined by the TDCA.

Defendant lacks sufficient knowledge or information to form a belief as to whether it acted as an

TDCA-defined debt collector in this case.

34.      Defendant denies Paragraph 34 as an incomplete and/or inaccurate statement of law.

35.      Defendant denies Paragraph 35.

         Defendant denies Plaintiff’s prayer for relief and its subparts and denies Plaintiff is entitled

to any relief or damages.

                                           JURY DEMAND

36.      Defendant admits Plaintiff seeks a trial by jury in this case.

                                    AFFIRMATIVE DEFENSES

37.      If any violation occurred, it was the result of a bona fide error.

38.      Plaintiff’s damages, if any were pre-existing damages not caused by Defendant.

39.      Plaintiff has failed to mitigate damages if any.




Defendant’s Answer                                                                             Page 4 of 5
176.0164 Answer
           Case 5:19-cv-01245-JKP-HJB Document 9 Filed 12/20/19 Page 5 of 5




40.      Plaintiff proximately caused his own damages, if any.

41.      Plaintiff’s damages, if any, were caused by a third party over which Defendant had no

control.

Dated: December 20, 2019.                     Respectfully submitted,

                                              MALONE FROST MARTIN PLLC
                                              /s/Robbie Malone
                                              ROBBIE MALONE
                                              State Bar No. 12876450
                                              Email: rmalone@mamlaw.com
                                              EUGENE XERXES MARTIN, IV
                                              State Bar No. 24078928
                                              Email: xmartin@mamlaw.com
                                              MALONE FROST MARTIN PLLC
                                              NorthPark Central, Suite 1850
                                              8750 North Central Expressway
                                              Dallas, Texas 75231
                                              T: 214-346-2630 | F: 214-346-2631
                                              COUNSEL FOR DEFENDANT



                                     CERTIFICATE OF SERVICE

         I hereby certify that a true and correct copy of the above and foregoing has been forwarded

via ECF on this 20th day of December, 2019.

Alexander J. Taylor
Marwan R. Daher
Omar T. Sulaiman
Sulaiman Law Group, Ltd.
2500 South Highland Avenue, Suite 200
Lombard, IL 60148
Telephone: (630) 575-8181
ataylor@sulaimanlaw.com
mdaher@sulaimanlaw.com
osulaiman@sulaimanlaw.com

                                                /s/Robbie Malone
                                                ROBBIE MALONE



Defendant’s Answer                                                                        Page 5 of 5
176.0164 Answer
